Case 5:18-cv-00859-FB Document 18 Filed 06/18/19 Page 1of5

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

SAN ANTONIO DIVISION

CLETO RODRIGUEZ, §
§
Plaintiff, §
§

v. § Civil Action No. SA-18-CA-859-FB
§
SAN ANTONIO INDEPENDENT §
SCHOOL DISTRICT, §
§
Defendant. §

 

CONSENT DECREE

 

WHEREAS Plaintiff Cleto Rodriguez (“Plaintiff”) commenced this action against
San Antonio Independent School District (“Defendant”) by filing a Complaint in the United States
District Court for the Western District of Texas (“the Complaint”), seeking declaratory and
injunctive relief, and compensatory damages, as well as attorney’s fees and costs, for alleged
violations of federal and state anti-discrimination laws in connection with Plaintiff's participation
in Defendant’s services, as set forth in the Complaint;

WHEREAS Plaintiff and Defendant (collectively, “the Parties”) now desire to
resolve the issues raised in this litigation without further proceedings;

WHEREAS, the Parties, understand and agree that the making of this Consent
Decree shall not, in any way, be construed as an admission or statement against interest of
Defendant of any guilt, liability, wrongdoing or non-compliance by any Releasee with any Federal,

State, or local law;
Case 5:18-cv-00859-FB Document 18 Filed 06/18/19 Page 2 of 5

WHEREAS Plaintiff has authorized his counsel to settle this matter with respect
to all claims against Defendant on the terms set forth herein;

NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and
between the Parties, through the undersigned, as follows:

I. The above-referenced action is dismissed against Defendant with prejudice and
without costs, expenses, or fees in excess of the amount specified in paragraph “2” below.

2. The Defendant hereby agrees to pay Plaintiff the sum total of One Hundred Fifty
Thousand Dollars and Zero Cents (“$150,000.00”) in full satisfaction of all claims, including
claims for damages, costs, expenses, and attorneys’ fees that were or could have been raised in this
action. The payment is to be made by check payable to “EISENBERG & BAUM, LLP, IOLA
TRUST ACCOUNT” and mailed to Andrew Rozynski, Eisenberg & Baum, LLP, at 24 Union
Square East, New York, New York 10003.

IT IS HEREBY FURTHER STIPULATED:

3. Defendant will use its best efforts to provide qualified in-person interpreters to Deaf
parents of students, upon at least 72 hours request for any requested meetings with teachers,
administrators or other relevant school personnel. Also, Defendant will use its best efforts to
provide in-person interpreters for any requested campus events that have meaningful aural
information delivered, as long as request is made within 72 hours’ notice to the Defendant.

4. Within 180 days of this agreement, Defendant shall contract with a reputable Video
Relay Interpreting (“VRI’) Services company which has the capacity to provide qualified sign
language interpreters on an on-demand basis over video. This service will be installed and provided
at any school which has an identified parent whom is Deaf and communicates in sign language.

The service will comply with applicable ADA regulation, 28 C.F.R. § 36.303(f). Deaf parents will
Case 5:18-cv-00859-FB Document 18 Filed 06/18/19 Page 3 of 5

be able to utilize these VRI services for communications which are 15 or less minutes to discuss
information related to the child’s education. If a meeting requires more than 15 minutes of
discussion an in-person interpreter will be requested in accordance with paragraph 3 of this
agreement.

5. The Defendant will provide training to all its employees during the 2019-2020
school year regarding its obligation to provide sign language interpreters to Deaf parents for
meetings and campus events. Defendant’s staff will be trained on how to obtain sign language
interpretation in a timely manner. New employees will be trained on the above-mentioned material
during their orientation. In addition, newly assigned principals and 504 coordinators will be trained
within 30 days of hire or transfer.

6. Defendant will have proper procedures conspicuously posted throughout schools
that they have identified as having Deaf parents informing staff of their obligation to provide sign
language interpreters visibly posted in conspicuous areas, with the appropriate persons to call to
obtain such services in a timely fashion. This form will be in substantial form to (“Exhibit A”).

7. At the beginning of each school year, all of Plaintiff's children’s teachers and
administrators will be informed of the procedures in obtaining qualified sign interpreters for
Plaintiff in a timely manner upon request.

8. Defendant will develop a form or modify their “language spoken at home” forms
to ensure that there is paperwork during registration or otherwise in which a Deaf parent can self-
identify sign language as a language spoken at home so Defendant is on notice and can take
reasonable steps to accommodate that Deaf parent upon request.

9. In consideration for the payment and consideration of the amounts and equitable

relief set forth in paragraphs “2-8” above, Plaintiff agrees to dismiss and discontinue, with
Case 5:18-cv-00859-FB Document18 Filed 06/18/19 Page 4 of5

prejudice, all claims against Defendant and to release and discharge any and all liability, claims,
or rights of action which were or could have been alleged by Plaintiff in the aforementioned action
arising out of the facts and events alleged in the Complaint in this action.

10. ‘In the event of a breach of this agreement, before moving the Court to enforce this
agreement, the parties shall engage in a notice and cure process, in which Plaintiff will notify
Defendant’s counsel Philip Marzec and R. Darin Darby in writing of a breach by Defendant and
Defendant will have 14 days to cure the breach or explain why it cannot cure the breach. If the
parties cannot come to a reasonable resolution within 45 days of written notice by Plaintiff, the
parties are free to move this Court to adjudicate whether a breach occurred and to enforce this
agreement.

11. Facsimile and/or photocopied signatures on this Consent Decree shall have the
same effect as original signatures.

12. This Consent Decree contains all of the terms and conditions agreed upon by the
Parties, and no oral agreement entered into at any time, nor any written agreement entered into
prior to the execution of this Consent Decree, regarding the subject matter of the instant action
shall be deemed to exist, to bind the Parties, or to vary the terms and conditions contained in this
Consent Decree.

13. The Court shall retain jurisdiction over this Consent Decree until such time when
Plaintiff has no children enrolled in the San Antonio Independent School District.

Dated: San Antonio, Texas
June 11, 2019
Case 5:18-cv-00859-FB Document 18 Filed 06/18/19 Page 5of5

EISENBERG & BAUM, LLP Philip Marzec

Andrew Rozynski R. Darin Darby

Attorneys for Plaintiff Escamilla & Poneck. LLP

Anacleto Rodriguez Attorneys for Defendant

24 Union Square East, Fourth Floor San Antonio Independent Schoo! District
New York, New York 10003 700 North St. Mary’s Street

(212) 353-8700 Suite 850

arozvnskif@EandBLaw.com - San Antonio, Texas 78205

Direct Line (210) 503-4105

pmarzee@escamillaponeck.com

di» “(hho fees —

Andrew Rozynski Philip MaéZec
IT IS HEREBY ORDERED that this case is now CLOSED.
It is so ORDERED.
SIGNED this 18th day of June, 2019.
toe ( oe =

FREDBIERY
UNITED STATES DISTRICEJUDGE
